Case 6:20-cv-00022-SEH Document 112 Filed 10/30/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION

MARIA MOELLER and RON
MOELLER,

Plaintiffs,
vs.
THE ALIERA COMPANIES, INC.;
TRINITY HEALTHSHARE;
TIMOTHY MOSES, SHELLEY
STEELE, CHASE MOSES, and
DOES 1-10,

Defendants.

 

 

No. CV-20-22-H-SEH

ORDER

An Amended Complaint naming Shelley Steele (“Steele”), among others, as

a defendant was filed on March 25, 2020.' Summons for service on Steele of the

 

' Doc. 4.
Case 6:20-cv-00022-SEH Document 112 Filed 10/30/20 Page 2 of 4

original Complaint was issued on March 23, 2020.’ Service of process was
undertaken. On July 29, 2020, an Affidavit of Attempted Service of summons on
Steele was filed stating service attempts were unsuccessful.

An Amended Summons for Steele was issued on August 3, 2020.* On
August 17, 2020, Plaintiffs filed a Proof of Service of summons,’ which recited in

part “I personally served the summons on the individual at (place) to Jane Doe

 

believed to be Shelley Steele at 131 Burdette Road, Atlanta, GA 30327 on (date)

Mon, Aug 10 2020.”

On August 30, 2020, Defendant Steele filed an Unopposed Motion for
Extension of Time to Respond to Amended Complaint.’ On August 31, 2020, the
Court granted Steele to September 14, 2020, “to answer or otherwise respond to

the Amended Complaint.”®

 

? Doc. 2.

> Doc. 51.

* Doc. 55.

° Doc. 59.

° Doc. 59 at 1.
7 Doc. 76.

® Doc. 77 at 2.
Case 6:20-cv-00022-SEH Document112 Filed 10/30/20 Page 3 of 4

On September 14, 2020, Steele moved, with supporting brief, to dismiss the
complaint for insufficiency of service of process and lack of jurisdiction.’
Plaintiffs on October 27, 2020, filed a brief in opposition to Steele’s motion to
dismiss,'° which recited, inter alia:

Plaintiffs request the Court deny Steele’s Motion to
Dismiss in its entirety for the above stated reasons. In
the alternative, Plaintiffs’ request the Court grant them

an extension to perfect service on Steele pursuant to Fed.
R. Civ. P. 4(m)."

Whether service on Steele has been effected remains as an unresolved matter of
dispute.
Federal Rule of Civil Procedure 4(m) recites:

If a defendant is not served within 90 days after
the complaint is filed, the court — on motion or on its
own after notice to the plaintiff — must dismiss the action
without prejudice against that defendant.or order that
service be made within a specified time. But if the
plaintiff shows good cause for the failure, the court must
extend the time for service for an appropriate period.

 

° Doc. 89.
Doc. 109.

"Doc. 109 at 14.
Case 6:20-cv-00022-SEH Document 112 Filed 10/30/20 Page 4 of 4

ORDERED:

Given that a dispute remains as to whether service on Steele has been
effected, Plaintiffs shall have to and including 4:45 p.m. on Friday, November 6,
2020, in which to file a brief stating what Plaintiffs assert to be good cause for
failure to effect service on Steele and to “extend the time for service for an
appropriate period.”

DATED this 30 “day of October, 2020.

AM E. HADDON
United States District Judge
